Order reversed, with $20 costs and disbursements, and the petition dismissed on the ground that while the action of the State Liquor Authority in denying the petitioners’ application for a license to sell beer at retail for off-premises consumption may, under the circumstances, have been harsh, it cannot be said that its action was arbitrary and without any substantial basis. Present — Peek, P. J., Glennon, Van Yoorhis, Shientag and Heffernan, JJ.; Glennon, J., dissents and votes to affirm. Settle order on notice.